                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-01943-PAB

LOENBRO INSPECTION, LLC, a Montana LLC,

              Plaintiff,

v.

SCOTT SOMMERFIELD,
JASON MAHONEY,
BRANDON CAMPOS, and
TRISPEC LLC, a Colorado LLC,

              Defendants.


                                          ORDER


       This matter is before the Court on the Joint Stipulated Motion f or Dismissal and

Permanent Injunction filed by plaintiff Loenbro Inspection, LLC and defendants Scott

Sommerfield, Jason Mahoney, Brandon Campos, and Trispec LLC (collectively,

“defendants”) [Docket No. 60]. This Court has jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 1367.

       On August 2, 2018, this Court entered an order granting in part and denying in

part plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction

[Docket No. 6]. Docket No. 17. The order entered a temporary restraining order,

expiring August 16, 2018, enjoining defendants and all of their affiliated entities, agents,

representatives, employees, attorneys, and other persons acting or purporting to act on

their behalf or in active concert or participation with them from possessing, using,

copying, or disclosing plaintiff’s and its affiliates’ setup files for the OmniScan MX2
PAUT device. Id. at 5.

       On September 9, 2018, the parties filed a Joint Motion to Enter Preliminary

Injunction [Docket No. 46]. The Court entered an order granting that motion. Docket

No. 52. The preliminary injunction enjoined defendants and all affiliated entities,

agents, representatives, employees, and other persons acting, or purporting to act, on

their behalf or in active concert or participation with them from using, copying, or

disclosing (except to defendants’ attorneys and plaintiff) plaintiff’s and its affiliates’

setup files for the OmniScan MX2 PAUT device. Id. at 1.

       In their Joint Motion for Dismissal and Permanent Injunction, the parties state

they have entered into a settlement agreement and request that the Court dismiss all

claims and counterclaims in this action and enter a permanent injunction incorporating

the terms of the previously entered preliminary injunction [Docket No. 17]. Docket No.

60 at 2, ¶ 3.

       The Court has carefully reviewed the motion and is otherwise fully advised of the

premises. Wherefore, it is

       ORDERED that the parties’ Joint Stipulated Motion for Dismissal and Permanent

Injunction [Docket No. 60] is GRANTED. It is further

       ORDERED that defendants and all affiliated entities, agents, representatives,

employees, and other persons acting, or purporting to act, on their behalf or in active

concert or participation with them, are ENJOINED and RESTRAINED from using,

copying, or disclosing (except to defendants’ attorneys) plaintiff’s and its affiliates’ setup

files for the OmniScan MX2 PAUT device. It is further



                                               2
       ORDERED that defendants shall advise and notify each employee, agent,

contractor, affiliate, and other person acting on their behalf of this Order. It is further

       ORDERED that if an action is brought to enforce the terms of this injunction, the

prevailing party shall be awarded its attorneys’ fees, expenses, and costs (including

costs of appeals incurred in enforcing this injunction). It is further

       ORDERED that all claims, counterclaims, and prayers for relief in this action are

DISMISSED WITH PREJUDICE, with each party bearing its own attorneys’ fees and

costs incurred as of the date of this Order. It is further

       ORDERED that plaintiff’s Motion to Dismiss Defendants’ Counterclaim Count IV

[Docket No. 49] is DENIED AS MOOT. It is further

       ORDERED that this case is closed.


       DATED April 9, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              3
